Case 1:19-dm-00012-AJT Document 27 Filed 08/05/19 Page 1 of 2 PagelD# 1444

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA )
)
Vv. ) Case No. 1:19-dm-12-AJT-2
)
JOHN DOE 2010R03793 )
)
)

ORDER

 

Chelsea Manning, through counsel, has filed a letter motion to modify the Court’s Order
of May 16, 2019 (Doc. 9] confining her for the term of the grand jury “to reflect the settled law
limiting to a total 18 months the aggregate term of confinement for reiterated contempts before
different grand juries.” See [Doc. 13] (“the Motion”). Upon consideration of the Motion, the
Court GRANTS the motion and amends its Order of May 16, 2019 [Doc. 9] as stated below.

Accordingly, it is hereby

ORDERED that Chelsea Manning be, and she hereby is declared, in civil contempt of
court for refusing to testify before the Grand Jury, as ordered; and it is further

ORDERED that Chelsea Manning be REMANDED to the custody of the Attorney
General until such time as she purges herself of contempt or for the life of the grand jury, but in
no event longer than a term of 18 months, with credit for time served in the prior grand jury
matter in which she was confined; and it is further

ORDERED that if Chelsea Manning does not purge herself of contempt within thirty
days of this Order, she shall incur a conditional fine of $500 per day until such time as she
purges herself of contempt; and if she fails to purge herself of contempt within sixty (60) days
after the date of the issuance of this Order, a conditional fine of $1,000 per day until such time as

she purges herself of contempt or for the life of the grand jury.
Case 1:19-dm-00012-AJT Document 27 Filed 08/05/19 Page 2 of 2 PagelD# 1445

The Clerk is directed to forward a copy of this Order to all counsel of record.

 

Anthony J. Tren 7
United States Digtriét Judge

Alexandria, Virginia
August 5, 2019
